ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed because the prior art made of record does not teach a charger, charging system, and battery pack for an electric working machine, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a first error stop (ES) terminal (i) aligned with the Vcc/TFB terminal in the removal direction and (ii) arranged downstream of the Vcc/TFB terminal in the removal direction; and a battery control circuit and an ES output circuit configured to set the first error stop (ES) terminal such that the first error stop (ES) terminal has the low input impedance in response to the battery pack being in the normal state, the low input impedance being lower than or equal to a first threshold, the high input impedance being higher than a second threshold, and the second threshold being higher than or equal to the first threshold, the charger including: a Vcc terminal configured to be connected to the Vcc/TFB terminal in response to attachment of the battery pack to the charger; a transmission (Tx) terminal configured to be connected to the reception (Rx) terminal in response to attachment of the battery pack to the charger; a second error stop (ES) terminal configured to be connected to the first error stop (ES) terminal in response to attachment of the battery pack to the charger; and an ES input circuit configured to output an ES permission signal in response to connection of the second error stop (ES) terminal to the first error stop (ES) terminal having the low input impedance, the reception (Rx) terminal being arranged so as to pass through an area spaced apart from the second error stop (ES) terminal in a process of removing the battery pack from the charger.

4.         With respect to claim 2-6, the prior art made of record fails to teach the combination of steps recited in claim 2, including the following particular combination of steps as recited in claim 2, as follows:
            a second battery pack terminal having a second electrical characteristic or being configured to have the second electrical characteristic depending on an operating state of the battery pack, the second battery pack terminal being spaced apart from the first battery pack terminal in an intersecting direction, the intersecting direction intersecting a removal direction of the battery pack from the charger; a third battery pack terminal (i) aligned with the first battery pack terminal in the removal direction and (ii) arranged down stream of the first battery pack terminal in the removal direction; and a state setting circuit configured to set, in response to the battery pack being in a presupposed operating state, an electrical characteristic of the third battery pack terminal such that the third battery pack terminal has the second electrical characteristic, the charger including: a first charger terminal configured to be connected to the first battery pack terminal in response to attachment of the battery pack to the charger; a second charger terminal configured to be connected to the second battery pack terminal in response to attachment of the battery pack to the charger; a third charger terminal configured to be connected to the third battery pack terminal in response to attachment of the battery pack to the charger; and a functional circuit configured to perform a first function in response to connection of the third battery pack terminal having the second electrical characteristic to the third charger terminal, the second battery pack terminal being arranged so as to pass through an area spaced apart from the third charger terminal in a process of removing the battery pack from the charger.

5.         With respect to claim 7, the prior art made of record fails to teach the combination of steps recited in claim 7, including the following particular combination of steps as recited in claim 7, as follows:
a second battery pack terminal configured to be connected to the second charger terminal in response to attachment of the battery pack to the charger, the second battery pack terminal having a second electrical characteristic or being configured to have the second electrical characteristic depending on an operating state of the battery pack, the second battery pack terminal being spaced apart from the first battery pack terminal in an intersecting direction, the intersecting direction intersecting a removal direction of the battery pack from the charger; a third battery pack terminal configured to be connected to the third charger terminal in response to attachment of the battery pack to the charger, the third battery pack terminal being (i) aligned with the first battery pack terminal in the removal direction and (ii) arranged downstream of the first battery pack terminal in the removal direction; and a state setting circuit configured to set, in response to the battery pack being in a presupposed operating state, an electrical characteristic of the third battery pack terminal such that the third battery pack terminal has the second electrical characteristic, the charger being configured to perform a first function in response to connection of the third battery pack terminal having the second electrical characteristic to the third charger terminal, the second battery pack terminal being arranged so as to pass through an area spaced apart from the third charger terminal in a process of removing the battery pack from the charger.

5.         With respect to claim 8, the prior art made of record fails to teach the combination of steps recited in claim 8, including the following particular combination of steps as recited in claim 8, as follows:
a second charger terminal configured to be connected to the second battery pack terminal in response to attachment of the battery pack to the charger, the second battery pack terminal having a second electrical characteristic or being configured to have the second electrical characteristic depending on an operating state of the battery pack, the second charger terminal being spaced apart from the first charger terminal in an intersecting direction, the intersecting direction intersecting a removal direction of the battery pack from the charger; a third charger terminal configured to be connected to the third battery pack terminal in response to attachment of the battery pack to the charger, the third charger terminal being (i) aligned with the first charger terminal in the removal direction and (ii) arranged downstream of the first charger terminal in the removal direction, the third battery pack terminal having the second electrical characteristic in response to the battery pack being in a presupposed operating state; and a functional circuit configured to perform a first function in response to connection of the third battery pack terminal having the second electrical characteristic to the third charger terminal, the third charger terminal being arranged so as to pass through an area spaced apart from the second battery pack terminal in a process of removing the battery pack from the charger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851